Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on April 8, 2022 and amendment after Final rejection on April 8, 2022 have been entered.  Claims 2-3 and 5-9 were canceled and claim 1 was amended.  Claims 1 and 4 are allowed.

Election/Restrictions
The species election requirement as set forth in the Office action mailed on June 20, 2019 is hereby withdrawn.  

Examiner’s Comments

The rejection of Claim under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green (WO 9308816 A1, cited in Applicants’ IDS) as evidenced by Merriam-Webster Dictionary (Definition of prevention, accessed on 11/25/2020, pages 1-11, previously attached) is withdrawn in view of amendment of the claims filed April 8,  2022. 

The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (WO1998033812 A1, cited in Applicant’s IDS) ) is withdrawn in view of amendment of the claims filed April 8,  2022. 


Claims 1 and 4 are allowed as filed in the amendment of the claims filed April 8, 2022.  

                Reasons for Allowance
Claims 1 and 4 are now allowable. There is not art that teaches, suggests or provides motivation to use a peptide comprising at least 5 consecutive amino acids of SEQ ID NO: 2 with a length of 5-15 amino acids and comprising one of SEQ ID Nos: 7-14 for reinforcing the barrier function of the skin in a subject.  The closest prior art is found in the above rejections Huang (WO1998033812 A1, cited in Applicant’s IDS) and Green (WO 9308816 A1, cited in Applicants’ IDS).  In addition, Tang (US20040137434 A1, cited in Applicant’s IDS) teaches instant SEQ ID NO: 2 (see claim 20, SEQ ID NO: 642, “Late cornified envelope protein 6A”). Tang further teaches a peptide comprising instant SEQ ID NO: 3 (SEQ ID NO: 321, claim 10, amino acids 167-193). However, there is no prior art that teaches or renders obvious a method of using fragments of instant SEQ ID NO: 2  within the scope of instant claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 1 and 4 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654